 Case 3:19-cv-02468-G-BH Document 31 Filed 08/21/20            Page 1 of 2 PageID 145



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




ALEXANDER A. WILLIAMS, ID                     )
#19042243,                                    )
                                              )
              Plaintiff,                      )             CIVIL ACTION NO.
                                              )
VS.                                           )             3:19-CV-2468-G-BH
                                              )
DALLAS COUNTY,                                )
                                              )
              Defendant.                      )
                                              )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge, the motion for injunctive relief, received on January 24,

2020 (docket entry 23), is DENIED, and by separate judgment, the plaintiff’s complaint

will be DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B)(i) as frivolous and

for failure to state a claim.
 Case 3:19-cv-02468-G-BH Document 31 Filed 08/21/20           Page 2 of 2 PageID 146



      If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      SO ORDERED.

August 21, 2020.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
